OPINION — AG — ** CANDIDATE — ELIGIBILITY ** WHILE EVIDENCE AS TO THE FILING OF SAID DIVORCE ACTION AND THE OBTAINING OF SAID DIVORCE INDICATES THE PLAINTIFF REPRESENTED TO THE COURT THAT THE TIME HE FILED AID ACTION HE WAS A RESIDENT OF DELWARE COUNTY, AND THAT WHILE SUCH EVIDENCE IS COMPETENT TO BE CONSIDERED BY THE ELECTION BOARD IN DETERMINING WHETHER OR NOT THE CANDIDATE INVOLVED HERE WAS A LEGAL RESIDENT OF OTTAWA COUNTY FOR SIX MONTHS AND HIS ELECTION PRECINCT FOR 30 DAYS WHEN HE FILED FOR THE COUNTY OFFICE. (RESIDENCY, DIVORCE CASE) CITE: 19 O.S. 131 [19-131], 26 O.S. 162 [26-162], 26 O.S. 165 [26-165](A) (FRED HANSEN)